Citation Nr: 1001616	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for cardiomyopathy to 
include an arterial condition and ischemic coronary disease.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In January 2009, the Veteran was afforded a Decision Review 
Officer (DRO) hearing.  A transcript of that hearing is of 
record in the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board 
finds that further development is required prior to the 
adjudication of the Veteran's claims.

The Veteran asserts that service connection is warranted for 
cardiomyopathy to include an arterial condition and ischemic 
coronary disease.  He claims that he was taken from his 
station in C'ho-do Island, North Korea as a prisoner of war 
and imprisoned in Pyongyang, North Korea between February 
1963 and August 1963 while serving in the capacity of radio 
operator in the United States Air Force.

The Veteran's records contain a Social Security 
Administration (SSA) Inquiry which reported that the Veteran 
was the recipient of Social Security disability benefits with 
an initial entitlement date of July 1992.  It appears that 
the Veteran is in receipt of Social Security disability 
benefits due to his heart condition.  The Veteran's Social 
Security records have not been associated with the claims 
folder.  When the VA is put on notice of the existence of SSA 
records which have the reasonable possibility of 
substantiating the Veteran's claim for benefits, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Golz v. Shinkseki, --- F.3d ----, 2010 WL 6160 
(C.A. Fed., 2010).  As part of its duty to assist, the VA 
must make as many requests as are necessary to obtain 
relevant records from Federal departments or agencies.  
38 U.S.C.A. § 5103A, 38, C.F.R. § 3.159.  

Further, in a November 2009 statement in support of his 
claim, the Veteran requested that he be afforded a 
videoconference hearing with a Veterans' Law Judge instead of 
a BVA hearing.  It is a basic principle of Veterans' law that 
the Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2009), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  Therefore, 
additional action is required in this case.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his heart 
conditions.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and those records not 
already associated with the claims file 
should be associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
records identified by the Veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2. The RO is to undertake appropriate 
efforts to obtain and associate with the 
claims file a complete copy of the 
Veteran's SSA disability determination as 
well as all associated medical records.

3.  The Veteran should be scheduled for a 
videoconference hearing with a Veterans 
law judge.  He should be provided adequate 
notice of the time and date of the 
scheduled hearing.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


